UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1027



ANGELO L. BODOY,

                                            Plaintiff - Appellant,

          and

FREDERICK D. MITCHEM; EQUAL EMPLOYMENT OPPOR-
TUNITY COMMISSION,

                                                       Plaintiffs,

          versus

NORTH ARUNDEL HOSPITAL; DAVID MCGUNIGALE,
Individually and in his Official Capacity as
Maintenance Supervisor at North Arundel Hos-
pital; FRANK FLORENTINO, Individually and in
his Official Capacity as Maintenance Super-
visor at North Arundel Hospital; CHARLES WIL-
SON, Individually and in his Official Capacity
as Director, Plant Operations Department at
North Arundel Hospital; PHILLIP ENGERS, Indi-
vidually and in his Official Capacity as As-
sistant Director, Plant Operations Department
at North Arundel Hospital; T. WYATT MEDICUS,
Individually and in his Official Capacity as
Executive Vice President at North Arundel
Hospital; JAMES WALKER, Individually and in
his Official Capacity as President and Chief
Executive Officer at North Arundel Hospital,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-94-2404-K)
2
Submitted:    April 17, 1997             Decided:   April 30, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angelo L. Bodoy, Appellant Pro Se. Gary L. Simpler, Robert H.
Ingle, III, SHAWE & ROSENTHAL, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

employment discrimination action. We have reviewed the record and
the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Bodoy v.
North Arundel Hosp., No. CA-94-2404-K (D. Md. Nov. 25, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3